IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00006-CR

CRAIG MACK,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 1991-509-C


                          MEMORANDUM OPINION


      On January 5, 2018, inmate Craig Mack filed a “Notice of Appeal,” challenging the

trial court’s denial of his “Motion for Opportunity to be Heard on Judicial Notice.” The

right of appeal in criminal cases is conferred by the Legislature, and a party may appeal

only from judgments of conviction or interlocutory orders authorized as appealable. See

TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2); see also

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“‘[T]he standard for
determining jurisdiction is not whether the appeal is precluded by law, but whether the

appeal is authorized by law.’” (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim.

App. 2008))). In this case, appellant does not appeal from a judgment of conviction or an

appealable, interlocutory order. See, e.g., Mack v. State, No. 10-17-00383-CR, ___ S.W.3d

___, 2017 Tex. App. LEXIS 11326 (Tex. App.—Waco Dec. 6, 2017, no pet.). Because this

appeal is not from a judgment of conviction or an appealable interlocutory order, we have

no jurisdiction. See Ragston, 424 S.W.3d at 52; Abbott, 271 S.W.3d at 696-97; see also Mack,

2017 Tex. App. LEXIS 11326. Accordingly, this appeal is dismissed.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 24, 2018
Do not publish
[CRPM]




Mack v. State                                                                         Page 2